               IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF TEXAS
                         DALLAS DIVISION

BRANDON GONZALES,                       §
                                        §
            Plaintiff,                  §
                                        §
v.                                      §        Civil Action No. 3:20-CV-3279-K
                                        §
HUNT COUNTY SHERIFF’S                   §
DEPARTMENT, RANDY MEEKS,                §
TEXAS DEPARTMENT OF PUBLIC              §
SAFETY, DAVID ARMSTRONG, and            §
JANE DOE,                               §
                                        §
            Defendants.                 §

                 MEMORANDUM OPINION AND ORDER

      Before the Court is Defendant Texas Department of Public Safety’s Motion to

Dismiss (“Motion”) (Doc. No. 22). Plaintiff did not file a response. The Court has

considered the Motion and the applicable law. Because Defendant Texas Department

of Public Safety is immune from suit brought against it in federal court, the Court

GRANTS the Motion to Dismiss.

      The Court recently issued a Memorandum Opinion and Order addressing the

motions to dismiss filed by co-Defendants Hunt County Sheriff’s Department, Randy

Meeks, and David Armstrong.     See Mem. Op. & Order (Doc. No. 23).        In that

Memorandum Opinion and Order, the Court recited the factual background of this




ORDER – PAGE 1
case. See id. at 2-4. The Court does not find it necessary to re-state that background

for purposes of this Memorandum Opinion and Order.

      I.     Legal Standards

      In considering a Rule 12(b)(6) motion, a court must determine whether the

plaintiff has sufficiently stated a claim upon which relief may be granted. FED. R. CIV.

P. 12(b)(6). A well-pleaded complaint must allege facts upon which the claims are

based and not be a conclusory recitation of the elements of a cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must state sufficient facts

such that the “claim has facial plausibility” and is not merely “possible.” Aschcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff pleads a claim with facial plausibility when

the “factual content . . . allows the court to draw the reasonable inference that the

defendant is liable.” Id.; see Twombly, 550 U.S. at 570 (facts as alleged must be facially

plausible such that the facts nudge the plaintiff’s claims “across the line from

conceivable to plausible.”). The complaint must allege sufficient facts to “give the

defendant fair notice” of plaintiff’s claims against the defendant. Twombly, 550 U.S. at

555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

      The Court “accept[s] all well-pleaded facts as true and view[s] those facts in the

light most favorable to the plaintiff.” Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007)

(per curiam). The Court “do[es] not accept as true conclusory allegations, unwarranted




ORDER – PAGE 2
factual inferences, or legal conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th

Cir. 2007) (quoting Plotkin v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)).

      II.    Defendant Texas Department of Public Safety Entitled to Immunity

      In its Motion, Defendant Texas Department of Public Safety (“DPS”) argues

that all claims against it must be dismissed. Specifically, DPS contends that suit against

it in federal court is barred by the Eleventh Amendment and this immunity has not

been waived. Plaintiff did not respond to this Motion. Plaintiff asserted both federal

and state claims against DPS— false arrest under § 1983 (“Count I”) and under Texas

common law (“Count III”), false imprisonment under § 1983 (“Count V”) and under

Texas common law (“Count VIII”), malicious prosecution under § 1983 (“Count XI”)

and under Texas common law (“Count XIV”), abuse of process under § 1983 (“Count

XVII”) and under Texas common law (“Count XIX”), and intentional infliction of

emotional distress under Texas common law (“Count XXI”).

      “The Supreme Court has held that an unconsenting state is immune from suits

brought in federal courts by her own citizens . . . . Absent waiver, neither a state nor

agencies acting under its control are subject to suit in federal court.” Sherwinski v.

Peterson, 98 F.3d 849, 851 (5th Cir. 1996) (citing Edelman v. Jordan, 415 U.S. 651, 663

(1974)); accord Corn v. Miss. Dept. of Public Safety, 954 F.3d 268, 274 (5th Cir. 2020).

It is well-established that DPS “is an arm of the State of Texas” that is entitled to




ORDER – PAGE 3
Eleventh Amendment immunity. Ingram v. Tex. Dept. of Public Safety, Civ. Action No.

3:01-CV-1944-K, 2003 WL 292165, *2 (N.D. Tex. Feb. 6, 2003)(Kinkeade, J.); accord

Richards v. Cannon, Civ. Action No. 5:14-CV-111-JRG-CMC, 2016 WL 11474080, *5

(E.D. Tex. Jan. 25, 2016) (internal quotation omitted) (“[A]n action against the Texas

DPS is in effect an action against the State of Texas, and the DPS is entitled to same

sovereign immunity as the real party in interest, the State of Texas.”). While Eleventh

Amendment immunity is not absolute, Richards, 2016 WL 11474080, at *4, none of

those exceptions apply in this case. See Pennhurst State Sch. & Hosp. v. Halderman, 465

U.S. 89, 102-03 (1984) (State of Texas has not consented to suit in federal court);

Quern v. Jordan, 440 U.S. 332, 342-45 (1979) (§ 1983 does not override the States’

Eleventh Amendment immunity); Aguilar v. Tex. Dep’t of Criminal Justice, 160 F.3d

1052, 1054 (5th Cir. 1998) (claims for monetary relief against Texas DPS do not fall

within Ex parte Young exception which permits suit seeking injunctive or declaratory

relief against individual person in his official capacity as agent of state).

       Furthermore, “[a] state does not waive Eleventh Amendment immunity in

federal courts merely by waiving sovereign immunity in its own courts.” Sherwinski, 98

F.3d at 851-52 (citing Welch v. Dep’t of Highways and Public Transportation, 483 U.S.

468, 473-74 (1987)); see also id. (“A state’s constitutional interest in immunity

encompasses not merely whether it may be sued, but where is may be sued.”). Therefore,




ORDER – PAGE 4
the Texas Tort Claims Act does not waive immunity from suit in federal court. See id.;

Belmonte v. MedStar Mobile Healthcare, Civ. Action No. 3:19-CV-1867-N, 2020 WL

5291942, *2 (N.D. Tex. Sept. 4, 2020)(Godbey, J.); see also TEX. CIV. PRAC. & REM.

CODE § 101.102(a) (emphasis added) (“A suit under this chapter shall be brought in

state court in the county in which the cause of action arose or a part of the cause of

action arises.”).

       The Court does not have jurisdiction over DPS. Both the State of Texas and its

entity, Defendant DPS, are entitled to Eleventh Amendment immunity from this suit

brought by Plaintiff in federal court and this immunity has not been waived. Therefore,

the Court grants DPS’s Motion to Dismiss as to all claims asserted by Plaintiff against

DPS.

       IV.    Conclusion

       The Court GRANTS Defendant Texas Department of Public Safety’s Motion

to Dismiss. Plaintiff’s claims against Defendant Texas Department of Public Safety

are dismissed without prejudice.

       SO ORDERED.

       Signed June 23rd, 2021.

                                        ______________________________________
                                        ED KINKEADE
                                        UNITED STATES DISTRICT JUDGE




ORDER – PAGE 5
